Exhibit 10.29

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of September 8,
2006 (the “Effective Date”), between Digital Music Group, Inc., a Delaware
corporation (“DMGI”), and Tuhin Roy, a resident of California (the “Executive”).

In consideration of the promises and the terms and conditions set forth in this
Agreement, the parties agree as follows:

1. Position and Duties. During the term of this Agreement, DMGI will employ
Executive, and Executive will serve DMGI as its Chief Strategy Officer. As such,
Executive shall have such responsibilities, duties and authority as reasonably
accorded to and expected of a Chief Strategy Officer. In addition, Executive
shall be appointed President of Digital Rights Agency, Inc., a wholly-owned
subsidiary of DMGI (“Subsidiary”), and shall have such responsibilities, duties
and authority as reasonably accorded to and expected of such. The
responsibilities, duties and authority of Executive will include, among other
things, managing and growing the short-term digital distribution business of
DMGI and Subsidiary and expansion of the sales channel outlets of DMGI and
Subsidiary. Additional or different duties, titles or positions may from time to
time be assigned to or taken from Executive by the Chief Executive Officer
and/or the Board of Directors of DMGI, provided that any such changes are
consistent and compatible with Executive’s experience, background and managerial
skills; refer to Sections 7.5 and 8.4 hereof for additional rights of the
Executive in the event of such a change in his title, duties or
responsibilities. Executive will report directly to the Chief Executive Officer
of DMGI.

2. Performance of Duties. Executive will be based at and perform his duties
under this Agreement primarily at the San Francisco offices of DMGI. Executive
hereby represents and warrants that he is free to enter into and fully perform
this Agreement and the agreements referred to herein without breach of any
agreement or contract to which he is a party or by which he is bound. Executive
hereby further represents and warrants that he has provided DMGI with copies of
any employment, confidentiality, non-competition or non-solicitation agreements
currently binding upon him.

3. Exclusive Service. Executive shall devote his full time and efforts (from a
business perspective) exclusively to this employment and apply all his skills,
effort and experience to the performance of his duties and advancing DMGI’s
interests. Executive shall not be engaged in any other business activity pursued
for salary, fees, profit, gain or other pecuniary advantage if such activity
interferes with Executive’s duties and responsibilities hereunder. Executive
will not engage in any professional consulting activity nor serve on any
corporate boards except with the prior written approval of DMGI’s Board of
Directors, or at the direction of DMGI’s Board of Directors, and Executive will
otherwise refrain from engaging in any activities inconsistent or in conflict
with the performance of his duties hereunder. However, the foregoing limitations
shall not be construed as prohibiting Executive from making personal investments
in a passive form or manner that will not require his services in the operation
or affairs of the companies or enterprises in which such investments are made.

4. Compliance with Policies. DMGI has established policies, procedures and
practices, and Executive will comply with and be bound by all such policies,
procedures and



--------------------------------------------------------------------------------

practices from time to time in effect during Executive’s employment. Executive
will be employed in a position of leadership within DMGI and will be expected to
faithfully adhere to, execute and fulfill all corporate policies established by
DMGI, now and in the future, in addition to monitoring compliance with such
policies by other officers, employees and directors, particularly DMGI’s Code of
Business Conduct.

5. Confidential or Proprietary Information and Inventions.

5.1 Company Information. Executive agrees at all times during the term of his
employment and thereafter, to hold in strictest confidence and not to use,
except for the benefit of DMGI, or to disclose to any person, firm or
corporation (except within the scope of his employment) without written
authorization of the Chief Executive Officer or Chairman of the Board of
Directors of DMGI, any Confidential Information of DMGI. Executive understands
that “Confidential Information” means any DMGI financial or operating
information, contents of music libraries, data bases, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products and processes, services, customer lists, channel partner lists, target
acquisition lists and customers, channel partners and target acquisitions
(including, but not limited to, customers, channel partners and target
acquisitions of DMGI on whom Executive called or with whom Executive became
acquainted during the term of his employment), market data, software,
inventions, music processing techniques, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, financial
reports or other business information disclosed to Executive by DMGI or prepared
by Executive during his employment by DMGI, either directly or indirectly, in
writing, orally, by drawings, or by observation of documents, technology or
equipment. DMGI and Executive acknowledge that Confidential Information does not
include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of Executive’s or of others who were
under confidentiality obligations as to the item or items involved.

5.2 Third Party Information. Executive recognizes that DMGI has received and in
the future will receive from third parties (including, but not limited to,
vendors, customers, channel partners and acquisition targets) their confidential
or proprietary information subject to a duty on DMGI’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agree to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out his work
for DMGI consistent with DMGI’s agreement with such third party.

5.3 No Prior Inventions. Executive represents that, as of the Effective Date of
this Agreement, other than musical composition and sound recording copyrights,
he has no inventions, original works of authorship, developments, improvements
or trade secrets which were made by him prior to his employment with DMGI, which
relate to DMGI’s business, operations, digitization processes, music library or
research and development.

5.4 Future Inventions. DMGI shall own all right, title and interest (including
patent rights, copyrights, trade secret rights, mask work rights, sui generis
database rights and all other intellectual and industrial property rights of any
sort) to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas and information



--------------------------------------------------------------------------------

made or conceived or reduced to practice, in the whole or in part, by Executive
during the term of his employment with DMGI to and only to the fullest extent
allowed by California Labor Code Section 2870 (attached hereto as Exhibit A)
(collectively referred to herein as “Inventions”). Executive agrees that he will
promptly make full written disclosure to DMGI, will hold in trust for the sole
right and benefit of DMGI, and hereby assign to DMGI or its designee, all his
right, title, and interest in and to any and all Inventions, except as provided
in Section 5.7 below. To the extent allowed by law, this section includes all
right of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as “moral rights” or the like. To the extent
Executive retains any such moral rights under applicable law, Executive hereby
ratifies and consents to any action that may be taken with respect to such moral
rights by or authorized by DMGI and agrees not to assert any moral rights with
respect thereto. Executive will confirm any such ratifications, consents and
agreements from time to time as requested by DMGI.

5.5 Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Inventions made by him (solely or jointly with
others) during the term of his employment with DMGI. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
DMGI. The records will be available to and remain the sole property of DMGI at
all times.

5.6 Patent and Copyright Registrations. Executive agrees to assist DMGI, or its
designee, at DMGI’s expense, in every proper way to secure DMGI’s rights in any
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to DMGI of all pertinent information and data with respect thereto,
the execution of all applications, specifications, oaths, assignments and all
other instruments which DMGI shall reasonably deem necessary in order to apply
for and obtain such rights and in order to assign and convey to DMGI, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Executive further
agrees that his obligation to execute or cause to be executed, when it is in his
power to do so, any such instrument or papers shall continue after the
termination of this Agreement. If DMGI is unable because of his mental or
physical incapacity or for any other reason to secure his signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering Inventions or original works of authorship
assigned to DMGI as above, then Executive hereby irrevocably designates and
appoints DMGI and its duly authorized officers and agents as his agent and
attorney in fact, to act for and in his behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
processing and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Executive.

5.7 Exception to Assignments. Executive understands that the provisions of this
Agreement requiring assignment of Inventions to DMGI do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870. Executive will advise DMGI promptly in writing of any Inventions
that Executive believes meet the criteria in California Labor Code Section 2870.



--------------------------------------------------------------------------------

6. Compensation and Benefits.

6.1 Base Salary. Beginning on the Effective Date, DMGI shall pay Executive a
base salary of one hundred and thirty thousand dollars ($130,000) per year
(“Base Salary”), payable as earned in accordance with DMGI’s customary payroll
practice. On at least an annual basis, the Compensation Committee of the Board
of Directors will review Executive’s performance and may make increases to such
base salary if, in their sole discretion, any such increase is warranted. No
reductions will be made to Executive’s base salary unless it is part of a
company-wide expense reduction plan authorized by the Board of Directors of
DMGI, applying ratably to the base salaries of all executive officers and to the
fees earned by directors; refer to Sections 7.5 and 8.4 hereof for additional
rights of the Executive in the event of such a company-wide reduction in base
salaries.

6.2 Additional Benefits. Executive will be eligible to participate in DMGI’s
employee benefit plans of general application in effect from time to time, as
amended, including without limitation, those plans covering pension and profit
sharing, executive perquisites, stock purchases, and those plans covering life,
health, and dental insurance in accordance with the rules established for
individual participation in any such plan and applicable law. Once Executive is
eligible for health and dental insurance coverage hereunder, Executive’s spouse
and dependents shall also be eligible for such coverage in accordance with the
terms of DMGI’s policies and plans and the contracts with third party providers.
In addition, beginning on the Effective Date, Executive will receive such other
benefits, including vacation, holidays and sick leave, as DMGI generally
provides to its Senior Executives.

6.3 Incentive Bonus Plan. Subject to the terms of DMGI’s management incentive
bonus plan, as amended from time to time (the “Bonus Plan”), Executive will be
eligible to earn cash bonuses on an annual basis, payable as determined under
the Bonus Plan, but not until such time as the Compensation Committee of the
Board of Directors of DMGI determines the targets, milestones, performance
objectives and measurement criteria to be met each fiscal year and approves the
payment of specific cash bonuses after the end of each fiscal year based upon
the objective calculations and discretionary judgments as called for in the
Bonus Plan.

6.4 Expenses. DMGI will reimburse Executive for all reasonable and necessary
travel and other expenses incurred by Executive in connection with DMGI’s
business, provided that such expenses are in accordance with DMGI’s applicable
expense reporting and reimbursement policy and are properly documented and
accounted for in accordance with the requirements of the Internal Revenue
Service.

6.5 Vacation. Executive will be entitled to paid vacation as set forth in DMGI’s
policies and/or employee manual (as they may be applicable to DMGI’s executive
officers and key employees), as approved by the Board of Directors.

7. Term and Termination. This Agreement will commence on the Effective Date and
will continue until the earlier of two (2) years after the Effective Date or
when terminated pursuant to any one of the following:

7.1 Death. The death of Executive shall immediately terminate this Agreement.

 



--------------------------------------------------------------------------------

7.2 Disability. If, as a result of incapacity due to physical or mental illness
or injury, Executive shall have been absent from his full-time duties hereunder
or unable to materially fulfill his full-time duties hereunder for three
(3) consecutive months, then thirty (30) days after receiving written notice
(which notice may occur before or after the end of such three (3) month period,
but which shall not be effective earlier than the last day of such three
(3) month period), DMGI may terminate Executive’s employment hereunder provided
Executive is unable to resume his full-time duties at the conclusion of such
notice period. Also, Executive may initiate termination of his employment under
this Section 7.2 if his health should become impaired to an extent that makes
the continued performance of his duties hereunder hazardous to his physical or
mental health, provided that Executive shall have furnished DMGI with a written
statement from a qualified doctor to such effect and provided, further, that, at
DMGI’s request made within ten (10) days from the date of receipt of such
written statement, Executive shall submit on a timely basis to an examination by
a qualified doctor selected by DMGI who is acceptable to Executive or
Executive’s doctor (such acceptability will not be unreasonably withheld) and
such doctor shall have concurred with the conclusion of Executive’s doctor.

7.3 For Cause. DMGI may terminate Executive’s employment under this Agreement
for “cause,” which shall include: (a) Executive’s material and irreparable
breach of this Agreement; (b) Executive’s gross negligence or gross
insubordination in the performance or intentional nonperformance (continuing for
ten (10) days after receipt of written notice from DMGI of the need to cure) of
any of Executive’s assigned duties and responsibilities hereunder;
(c) Executive’s willful dishonesty, fraud, misrepresentation or misconduct with
respect to the business and affairs of DMGI which adversely affects the
operations, reputation or business prospects of DMGI; (d) Executive’s willful,
reckless or grossly negligent violation of a material provision of DMGI’s Code
of Business Conduct or other written corporate policy; (e) Executive’s willful
or reckless violation of any federal, state or local law or regulation
applicable to DMGI’s business; (f) Executive’s conviction of any felony crime;
(g) Executive entering a plea of nolo contendere to any crime involving any act
of moral turpitude; or (h) chronic alcohol abuse or illegal drug use by
Executive (“Termination for Cause”).

7.4 Without Cause. This Agreement may be terminated by DMGI thirty (30) days
after the effective date of a written notice sent to Executive stating that DMGI
is terminating his employment, without cause, which notice can be given by DMGI
at any time after the Effective Date at DMGI’s sole discretion, for any reason
or for no reason (“Termination Without Cause”); provided that a Termination
Without Cause must be approved by a majority of the members of the Board of
Directors of DMGI.

7.5 For Good Reason. Executive may elect to terminate his employment with DMGI
on the effective date of a written notice sent to DMGI from Executive stating
that he is terminating employment for “good reason,” which shall include:
(a) Executive’s position with DMGI is changed in a manner which materially
reduces his level of responsibility or materially changes the overall nature of
his duties and responsibilities or Executive is significantly demoted, in any
case so as to no longer be serving in a Senior Executive capacity to DMGI, and
the continuance thereof for a period of ten (10) days after written notice from
Executive that he is unwilling to accept such changes in duties or
responsibilities; provided, however, that a reduction in position or
responsibilities solely by virtue of DMGI being acquired and made part of a
larger entity (as, for example, when the Chief Strategy Officer remains as such
following a change of



--------------------------------------------------------------------------------

control but is not made the Chief Strategy Officer of the acquiring corporation)
will not constitute “good reason”; (b) Executive’s level of compensation
(including base salary, fringe benefits and participation in non-discretionary
bonus programs under which awards are payable pursuant to objective financial or
performance standards) is reduced by more than fifteen percent (15%) at any one
time or in the aggregate over any twenty-four (24) month period, without his
consent; or (c) Executive is required to relocate his principal office of
employment with DMGI outside of San Francisco, California without his consent
(“Termination for Good Reason”).

7.6 Voluntary. This Agreement may be terminated by Executive on the effective
date of a written notice sent to DMGI from Executive stating that Executive is
electing to terminate his employment with DMGI without “good reason” as defined
in Section 7.5 hereof (“Voluntary Termination”).

8. Effect of Termination.

8.1 Termination as a Result of Death. In the event of any termination of this
Agreement pursuant to Section 7.1 hereof, no severance compensation is due to
Executive’s estate.

8.2 Termination as a Result of Disability. In the event of any termination of
this Agreement pursuant to Section 7.2 hereof, Executive shall receive from DMGI
in a lump-sum payment due within ten (10) business days of the effective date of
termination, the base salary at the rate then in effect for whatever time period
is remaining under the term of this Agreement or for six (6) months, whichever
amount is lesser. In the event of a disability termination pursuant to
Section 7.2 hereof, Executive will not be eligible to receive any ongoing
benefits subsequent to the effective date of termination nor will there be any
proration of any potential annual incentive bonus under Section 6.3 hereof for
the fiscal year in which such termination occurs.

8.3 Termination for Cause or Voluntary Termination. In the event of any
termination of this Agreement pursuant to Sections 7.3 or 7.6 hereof, DMGI shall
pay Executive the compensation and benefits otherwise payable to Executive under
Section 6 hereof through the date of termination, except that there will be no
proration of any potential annual incentive bonus under Section 6.3 hereof for
the fiscal year in which such termination occurs.

8.4 Termination Without Cause or for Good Reason. In the event of any
termination of this Agreement pursuant to Sections 7.4 or 7.5 hereof:

(a) DMGI shall pay Executive the compensation and benefits otherwise payable to
Executive under Section 6 through the date of termination; and

(b) for a period of twelve (12) months after the effective date of termination,
DMGI shall continue to pay Executive his base salary under Section 6.1 hereof at
Executive’s then-current salary and maintain his benefits under Section 6.2
hereof. If such benefits contemplated under Section 6.2 hereof cannot be
maintained under the provisions and eligibility of the specific plans (see
Section 8.5 below), then DMGI shall pay during the post-termination period the
cash equivalent of the benefit under any such plan. In addition, for the fiscal
year of termination, DMGI shall pay the pro rata portion of the annual incentive
bonus



--------------------------------------------------------------------------------

otherwise due to Executive pursuant to Section 6.3 hereof, such pro rata bonus
amount to be determined at the sole discretion of the Compensation Committee of
the Board of Directors based upon the targets, milestones, performance
objectives and measurement criteria established for the fiscal year and DMGI’s
and Executive’s, as the case may be, actual performance against such targets,
milestones, performance objectives and measurement criteria. In all cases,
post-termination payments to Executive will be reduced for applicable
withholding taxes and will be payable on DMGI’s normal payroll dates during that
period; provided, that if the total amount of the benefits available to
Executive under this Section 8.4, either alone or together with other payments
which Executive has the right to receive from DMGI, would constitute a
“parachute payment” as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), then DMGI shall pay to Executive at the time of
termination an additional amount such that the net amount retained by Executive,
after deduction of the excise tax imposed by Section 4999 of the Code and any
federal, state and local income tax and excise tax imposed on such additional
amount, shall be equal to the amount payable to the Executive under this
Section 8.4 as originally determined prior to the deduction of the excise tax.

8.5 Rights under Stock Plan and Benefit Plans. In the event of termination and
the requirement for any benefits to be provided under this Section 8,
Executive’s rights hereunder and under DMGI’s Stock Plan, which governs stock
options and Restricted Stock awards, and all other benefit plans of general
application, including DMGI’s employee health and dental insurance coverage,
shall be subject to and determined in accordance with the provisions and
eligibility of those plans, the related award agreements and the provisions of
applicable law.

9. Return of DMGI Property. All records, documents, designs, patents, business
plans, financial information, manuals, correspondence, memoranda, data bases,
lists and other property delivered to or compiled by Executive by or on behalf
of DMGI or its representatives, vendors, customers, channel partners and
acquisition targets which pertain to the business of DMGI shall be and remain
the property of DMGI and be subject at all times to its discretion and control.
Upon termination of Executive’s employment for any reason, all such material
which has been collected or accumulated by Executive shall be delivered promptly
to DMGI without request by it.

10. No Employee Solicitation. So long as Executive is an employee of DMGI and
for one (1) year thereafter, Executive shall not, directly or indirectly, either
for himself or for any other person or entity, directly or indirectly, solicit,
induce or attempt to induce any employee of DMGI to terminate his or his
employment with DMGI.

11. Miscellaneous.

11.1 Arbitration. Executive and DMGI agree that any unresolved dispute,
controversy or claim arising out of, or relating to, this Agreement or any
alleged breach hereof shall be settled exclusively by binding arbitration,
provided, however, that DMGI retains its right to, and shall not be prohibited,
limited or in any other way restricted from, seeking or obtaining equitable
relief from a court having jurisdiction over the parties. Any such arbitration
proceedings shall be conducted in Sacramento, California, in accordance with the
commercial arbitration rules of the American Arbitration Association in effect
at that time. The arbitrator(s) shall not have the authority to add to, detract
from or modify any provision hereof nor to award punitive damages to any injured
party. The arbitrator(s) shall have the authority to order back-



--------------------------------------------------------------------------------

pay, severance compensation, vesting of options or other restricted equity
awards (or cash compensation in lieu of vesting), reimbursement of costs,
including legal fees and other costs incurred to enforce this Agreement or to
defend against charges brought hereunder, and interest thereon in the event the
arbitrator(s) determines that DMGI has breached this Agreement. The
arbitrator(s) shall have the authority to order reimbursement of costs and any
damages actually sustained by DMGI, including legal fees and other costs
incurred to enforce this Agreement or to defend against charges brought
hereunder, and interest thereon in the event the arbitrator(s) determines that
Executive has breached this Agreement. A decision by the arbitrator or a
majority of the members of an arbitration panel (not to exceed three
(3) arbitrators) shall be final and binding, and judgment upon the determination
or award rendered by the arbitrator(s) may be entered in any court having
jurisdiction. The direct expense of any arbitration proceeding shall initially
be borne by DMGI, but the arbitrator(s) shall have the authority to reallocate
such cost among the parties upon conclusion of the proceedings.

11.2 Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent that it is found to
be invalid or unenforceable and to the extent that to do so would not deprive
one of the parties of the substantial benefit of its bargain. Such provision
shall, to the extent allowable by law and the preceding sentence, be modified by
such arbitrator or court so that it becomes enforceable and, as modified, shall
be enforced as any other provision hereof, all the other provisions continuing
in full force and effect.

11.3 Remedies. DMGI and Executive acknowledge that the service to be provided by
Executive is of a special, highly skilled, extraordinary and intellectual
character, which gives it peculiar value the loss of which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, Executive
hereby consents and agrees that for any breach or violation by Executive of any
of the provisions of this Agreement including, without limitation, Sections 3,
4, 5, 9 and 10 hereof, a restraining order and/or injunction may be issued
against Executive, in addition to any other rights and remedies DMGI may have,
at law or equity, including without limitation the recovery of money damages.

11.4 No Waiver. The failure by either party at any time to require performance
or compliance by the other of any of its obligations or agreements shall in no
way affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.

11.5 Assignment. This Agreement and all rights hereunder are personal to
Executive and may not be transferred or assigned by Executive at any time. DMGI
may assign its rights, together with its obligations hereunder, to any parent,
subsidiary, affiliate or successor, or in connection with any sale, transfer or
other disposition of all or substantially all of its business and assets,
provided, however, that any such assignee assumes DMGI’s obligations hereunder.



--------------------------------------------------------------------------------

11.6 Withholding. All sums payable to Executive hereunder shall be reduced by
all federal, state, local and other withholding and similar taxes and payments
required by applicable law or by DMGI company policy and practice.

11.7 Entire Agreement. This Agreement constitutes the entire and only agreement
between the parties relating to employment of Executive with DMGI, and this
Agreement supersedes and cancels any and all previous contracts, arrangements or
understandings with respect thereto, whether verbal or in writing.

11.8 Amendment. This Agreement may not be amended or modified, except by an
agreement in writing executed by both parties hereto and approved by the Board
of Directors of DMGI or its Compensation Committee.

11.9 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and hand delivered, sent by telecopier, sent
by certified first class mail, postage pre-paid, or sent by nationally
recognized express courier service. Such notices and other communications shall
be effective upon receipt if hand delivered or sent by telecopier, five (5) days
after mailing if sent by mail, and one (l) day after dispatch if sent by express
courier, to the following addresses, or such other addresses as any party shall
notify the other party:

 

 

If to DMGI:

    

Digital Music Group, Inc.

2151 River Plaza Drive, Suite 200

Sacramento, CA 95833

    

Phone:

    

916-239-6010

    

Fax:

    

916-239-6017

    

Attention:

    

Karen Davis, Chief Financial Officer

    

If to Executive:

    

Tuhin Roy

    

Phone:

    

415-305-5137

  

11.10 Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.

11.11 Headings. The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
referents and the word “or” is used in the inclusive sense.

11.12 Counterparts. This Agreement may be executed in two or more counterparts,
including by facsimile, each of which shall be deemed to be an original but all
of which, taken together, constitute one and the same agreement.



--------------------------------------------------------------------------------

11.13 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
California, without giving effect to the principles of conflict of laws.

IN WITNESS WHEREOF, DMGI and Executive have executed this Agreement as of the
date first above written.

 

“DMGI”     “EXECUTIVE” By:  

/s/ Mitchell Koulouris

   

/s/ Tuhin Roy

Name: Mitchell Koulouris

   

Tuhin Roy

Title: President and Chief Executive Officer

   

 

 



--------------------------------------------------------------------------------

EXHIBIT A

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”